El Juez Asociado Se. MacLeart,
emitió la opinión del tribunal.
La sentencia contra la cnal se ha interpuesto este recurso de apelación, es una declarando con lugar una excepción pre-via a la demanda e imponiendo las costas al demandante. El recurso de apelación, se funda en cuatro motivos, según se ex-ponen en los diferentes errores alegados. Pero dichos moti-vos son sencillamente ampliaciones de la sola proposición de que el tribunal inferior cometió error al dictar sentencia, con-traria a la ley, por no resolver que las acciones de filiación y petición de herencia pueden acumularse, y que el demandado Mora era parte propia como comprador de las fincas perte-necientes a la sucesión.
*734El apelado afirma que diferentes acciones lian sido indebi-damente acumuladas, a saber, las de-filiación, daños y reivin-dicación.
El apelante cita en su apoyo el caso resuelto por este tribunal el 11 de febrero pasado, en el que el apelante era Lu-cero, y Vilá el demandado,‘y en la que dijimos:
“Eespecto al tercer motivo del recurso sobre indebida acumula-ción de acciones, conviene hacer constar que las acciones ejercitadas son tres, a saber: de filiación, de reconocimiento de derechos consi-guientes a dicha filiación, y de nulidad de testamento que lastima esos derechos en la parte que tienen de sucesorios.
‘ ‘ Ahora bien, la segunda acción se deriva de la primera, y la tercera de la segunda, siendo evidente que hay una relación estrecha entre todas ellas, por lo que no vemos dificultad en su acumulación.”
Hay una gran diferencia entre- ese caso y el que nos ocupa. En aquel caso las partes del mismo eran, de un lado los Lijos naturales, y del otro los herederos legítimos, y se pretendía la anulación del testamento del difunto; derivándose todas esas cuestiones del mismo origen y unas de otras en orden lógico.
En el caso que nos ocupa se trae como parte demandada a un extraño a la familia del difunto, y lo que se trata de anu-lar es úna venta que se hizo de ciertas propiedades. O, según el apelado presenta la cuestión, que las acciones que se trata de acumular son las 'de filiación, daños y reivindicación. Es-tas acciones no pueden acumularse en un mismo procedi-miento. (Véase el art. 104 de nuestro Código de Enjuicia-miento Civil, el cual es idéntico al art. 3205 del Código de Ida-lio y al art. 672 del de Montana, y al art. 427 del Código de California.) Bajo cada uno de estos artículos de los Códigos idénticos citados, bay notas de casos numerosos que pueden citarse como autoridades en apoyo de esta proposición.
Tampoco es autoridad en este caso el de Puente v. Puente, resuelto por este tribunal el 17 de junio, 1910. La mención que en el dictamen emitido en dicho caso se hace de causaha-*735Mentes fné una mera inadvertencia, y debió haberse borrado la palabra antes de firmarse.
Mora no era parte necesaria en la acción de filiación, o para hacer la declaratoria de herederos del difunto. Estas cuestio-nes no tenían necesariamente conexión con la propiedad de las fincas en poder de Mora’y no estaba él directamente intere-sado en ellas.
Según nuestro código de enjuiciamiento pueden acumu-larse acciones, pero solamente de acuerdo con sus disposi-ciones que establecen, que todas las cuestiones acumuladas deberán corresponder a una de las siete clases enumeradas en la ley y que deberán afectar a todas las partes en .el pleito. En apoyo de esta doctrina puede citarse a Sutherland on Pleadings, Practice and Forms, pp. 127, 130 y 136. Ese prin-cipio está bien expuesto en el dictamen emitido en el caso de Bayley v. Dale, 71 Cal., 34, en el sentido “de si partes acu-muladas en el pleito tienen o nó un interés común convergente en un punto en litigio en la causa, o un punto común de liti-gio.” Si es así, se ha declarado que partes no relacionadas pueden acumularse, aún en casos en que las reclámaciones contra ellas sean distintas; no siendo así, no puede hacerse semejante acumulación.
Aplicando este principio al caso presente, Mora no era - parte propia en el litigio y no podían acumularse las causas de acción. Por consiguiente debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.